Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.		An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Swinton, Stephen on 12/23/2021.
The application has been amended as follows: in claim 19, line 1, after “A” please insert—non-transitory--.
In claim 20, line 1, after “The” please insert—non-transitory--.
Allowable Subject Matter
2.		Claims 1-20 are allowed.
Reasons for Allowance
3.		The following is an examiner’s statement of reasons for allowance: the closest prior art of Herrera Pub.No: US 20150302252 A1, relates to a 
Herrera failed to teach or suggest for acquiring a preliminary marked result of the sedimentary facies in a seismic attribute map; acquiring a color-based K-means classification result of the seismic attribute map by using a maximal between-cluster variance and a K-means clustering; acquiring a super-pixel classification result of the seismic attribute map according to a SLIC super-pixel segmentation; and performing a region .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Datta et al. is cited because the reference teaches a method of Segmentation results in rough grouping of similar pixels, which often correspond to objects in the scene. We denote the set of pixels in the largest five connected components or patches formed by the segmentation process [0058], further teaches the number of color-based clusters formed by K-Means in the LUV space is feature f25. These two features combine to 
 Somasundaram et al. is cited because the reference teaches a method of content capturing, recognition, extraction, and/or management tools and systems. See TECHNICAL FIELD. Further Somasundaram teaches “some classifiers are generative in nature while others are discriminative. In general, generative classifiers generate an individual model for each class (in our case a color) and a queried pixel/group of pixels value is given a probability score as to whether it belongs to that class or not. Discriminative classifiers on the other hand model the boundary between two or more classes (2-class and multiclass classification respectively). Generative models provide easier generalizability to new classes (colors) that are not already modeled while separate discriminative models have to be retrained to every existing class (colors)”. See col.11 lines 54-64.
Hall et al. is cited because the reference teaches a method of “six clusters were created for the sample dataset in FIG. 8 using a k-means clustering algorithm. Principal components analysis was performed on each of the created clusters and the boundaries were defined for each cluster based on the eigenvector and the eigenvalue determined for each 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner,
 Art Unit 2664